Title: To James Madison from John M. Forbes, 10 May 1802
From: Forbes, John M.
To: Madison, James


					
						Dear Sir,
						New York May 10th. 1802.
					
					Having just returned from Boston, I take the earliest opportunity to announce to you my 

intention of embarking in the Ship Iris for London. This Ship will certainly Sail on or before Sunday 

next. Should you have any dispatches for our Ministers in England or France, I shall be happy in 

paying the merited attention in delivering them or forwarding them by the best Conveyances—and 

have the honor to be, with Sentiments of the most Perfect Respect, Your obedient Servant.
					
						John M. Forbes
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
